                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


FRANKLYN WILLIAMS,                             )
                                               )
       PLAINTIFF,                              )       CASE NO. 3:19-CV-00599
                                               )
                                               )       JURY DEMAND
                                               )
       V.                                      )
                                               )
                                               )       JUDGE RICHARDSON
PRISONER TRANSPORTATION                        )
SERVICES, LLC, et al.                          )       MAGISTRATE JUDGE HOLMES
                                               )
       DEFENDANTS.                             )


                 NOTICE OF COMPLIANCE WITH LOCAL RULE 7.01(a)(1)


       On May 15, 2020, this Court issued an Order (Doc. #47) requiring Cuyahoga County

(“County”) to confer with all counsel for the parties to determine whether they opposed the relief

sought by the County’s Motion to Set Aside the Entry of Default Judgment (Doc. #40). Cuyahoga

County submits the following:

       (1)     On May 15, 2020, the County, through its attorneys, sent an email to counsel for

all parties in this case. A copy of the email is attached as Exhibit A. In this email, the County asked

whether there was opposition to the relief sought in its Motion to Set Aside the Entry of Default

Judgment. Counsel for Defendants promptly responded, stating they did not oppose the County’s

Motion. At the time of submitting this Notice, Plaintiff’s counsel had not responded to the

County’s email request.



                                                   1

    Case 3:19-cv-00599 Document 49 Filed 05/20/20 Page 1 of 3 PageID #: 227
       (2)     In addition, Brendan Healy, counsel for the County, attempted to reach Plaintiff’s

counsel by telephone on May 15 and May 19, 2020. Messages were left with Plaintiff’s counsel’s

office requesting a return phone call. At the time of filing this Notice, Plaintiff’s counsel has not

returned Mr. Healy’s messages.

       Accordingly, the County attempted to confer with all counsel concerning its Motion to Set

Aside the Entry of Default and, therefore, has now complied with Local Rule 7.01(a)(1) and this

Court’s Order (Doc. #47).


                                              Respectfully submitted,

                                              /s/ Leslie Curry Bay____________________
                                              LESLIE CURRY BAY (019812)
                                              2000 Richard Jones Road, Suite 250
                                              Nashville, TN 37215
                                              Phone: (615) 383-9495 /Fax: (615) 292-9848
                                              leslie@currybaylaw.com

                                              BRENDAN D. HEALY (0081225)
                                              Assistant Prosecuting Attorney, Cuyahoga County
                                              8th Floor Justice Center
                                              1200 Ontario Street
                                              Cleveland, OH 44113
                                              Phone: (216) 698-6447/Fax: (216) 443-7602
                                              bhealy@prosecutor.cuyahogacounty.us

                                              Admitted Pro Hac Vice

                                              Attorneys for Defendant Cuyahoga County




                                                 2

    Case 3:19-cv-00599 Document 49 Filed 05/20/20 Page 2 of 3 PageID #: 228
                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the Notice of Compliance with Local Rule 7.01(a)(1) was
filed electronically on this 20th day of May 2020. Notice of this filing will be sent by operation of
the Court’s electronic filing system to all parties indicated on the electronic filing receipt. Parties
may access this filing through the Courts electronic filing system.


Daniel W. Olivas, Esq.                                            Troy L. Bowlin, II, Esq.
George S. Scoville, III, Esq.                                     The Bowlin Law Firm, P.C.
LEWIS, THOMASON, KING, KRIEG & WALDROP                            400 W. 1st North Street
424 Church Street, Suite 2500 P.O. Box 198615                     Morristown, TN 37814-4617
Nashville, TN 37219-8615                                          Attorney for Plaintiff
Attorneys for Prisoner Transportation Services, LLC,
Prisoner Transportation Services of America, LLC,
Brevard Extraditions, LLC d/b/a U.S. Prisoner Transport

Lee L. Piovarcy
MARTIN, TATE, MORROW & MARSTON, P.C.
6410 Poplar Avenue, Suite 1000
Memphis, TN 38119
Attorney for Defendant Brevard Extradition, LLC d/b/a U.S. Prisoner Transport




                                                                  /s/ Leslie Curry Bay__________
                                                                  Leslie Curry Bay




                                                  3

    Case 3:19-cv-00599 Document 49 Filed 05/20/20 Page 3 of 3 PageID #: 229
